DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/22 has been
considered by the examiner.

Amendment Entered
In response to the amendment filed on July 8th 2022, amended claims are 1, 3, 7, and 8.
Claim 5 is cancelled.

Response to Arguments
Applicant's remarks and amendments with respect to the claim objections have been 
fully considered. The objections are withdrawn in view of the amendment.
	Applicant’s arguments filed with respect to the prior art rejections raised in the previous office action were fully considered. Upon further consideration as necessitated by amendment, Examiner has reformulated the previous obviousness rejection using the previously applied references. Accordingly, applicant’s arguments are moot in view of the newly formulated obviousness rejection. Please see prior art section for further detail, updated citations, updated obviousness rationale, etc.
Applicant's remarks and amendments with respect to the rejections under 35 U.S.C. 112(f) have been fully considered.  The rejections are withdrawn in view of the amendment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Glukhovsky (U.S. Patent Application Publication 2004/0193029) in view of Imran (U.S. Patent Application Publication 2011/0046479) and Kilcoyne (U.S. Patent Number 6,689,056), hereby referred to as “the modified Glukhovsky.”

Glukhovsky, Imran, and Kilcoyne were applied in the previous office action.
Regarding claims 1 and 7, Glukhovsky teaches a pH measuring device and system (0005; Fig. 1A) 
comprising: an electrode unit comprising a reference electrode and a sensing electrode (0005; 0016; Fig. 1A, elements 12A and 12B) comprising different materials (Fig. 2B, elements 125A and 125B; 0016) and a wireless data transmitter configured to transmit a pH measurement value sensed by the electrode unit to a reader outside the pH measuring device (0017; Fig 1A, element 13). 
Glukhovsky does not teach a pH measuring device with body unit comprising a hollow portion therein and a through-portion formed in a first region so that the hollow portion communicates with an environment; an electrode unit comprising a first end and a second end; and configured to sense a pH measurement value in a living body by allowing the first end to be located in the hollow portion and the second end opposite to the first end to be exposed to an outside of the body unit through the through-portion. 
However, Imran teaches a pH measuring device with body unit comprising a hollow portion therein and a through-portion formed in a first region so that the hollow portion communicates with the environment (Fig. 3A elements 110 and 135; 0085; 0086); an electrode unit comprising a first end and a second end (Fig. 3A elements 116, 117, and 133) and an electrode unit configured to measure the pH in a living body by allowing a first end to be located in the hollow portion and a second end opposite to the first end to be exposed to the outside of the body unit through the through-portion (Fig. 3A elements 116, 117, and 133; 0088 and 0089) to allow placement of the electrodes to be as close to the esophageal wall as possible to enhance pH detection.
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify the device as taught by Glukhovsky, with a body unit with a hollow portion enclosing one end of the electrode unit and the other exposed to the environment as taught by Imran, since the modification would provide the predictable results of allowing placement of the electrodes to be as close to the esophageal wall as possible to enhance pH detection. 
Glukhovsky does not teach the body unit further comprising a concave groove that is formed to be concave toward the inside of the body unit so as to fix the body unit to an esophageal wall of the living body, wherein the concave groove is formed in a second region spaced apart from the first region and comprises a plurality of uneven portions formed on an outer surface of the concave groove.
However, Kilcoyne teaches the body unit further comprising a concave groove that is formed to be concave toward the inside of the body unit so as to fix the body unit to an esophageal wall of the living body, wherein the concave groove (Fig. 11, element 124) is formed in a second region spaced apart from the first region and comprises a plurality of uneven portions (col. 14 lines: 59-65; Examiner has interpreted “ridges” to be “uneven portions”) formed on an outer surface of the concave groove.
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify the device as taught by Glukhovsky, with the body unit further comprising a concave groove that is formed to be concave toward the inside of the body unit so as to fix the body unit to an esophageal wall of the living body, wherein the concave groove is formed in a second region spaced apart from the first region and comprises a plurality of uneven portions formed on an outer surface of the concave groove, as taught by Kilcoyne, since the modification would provide the predictable results to more closely surround the parts in the inside of the body unit to decrease surface area, making the device easier to swallow. 
Additionally, it would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify Glukhovsky and Imran to incorporate the body unit further comprising a concave groove that is formed to be concave toward the inside of the body unit so as to fix the body unit to an esophageal wall of the living body, wherein the concave groove is formed in a second region spaced apart from the first region and comprises a plurality of uneven portions formed on an outer surface of the concave groove, since the modification would provide the predictable results to more closely surround the parts in the inside of the body unit to decrease surface area, making the device easier to swallow. 
Glukhovsky does not teach wherein the through-portion is formed on one side of the body unit so that the electrode unit is exposed to the outside of the body unit in a direction perpendicular to a longitudinal direction of the body unit, and protrudes toward the outside of the body unit, and wherein the second end of the electrode unit is exposed to an outside of the esophageal wall through the through-portion. 
Kilcoyne teaches wherein the through-portion is formed on one side of the body unit so that the electrode unit is exposed to the outside of the body unit in a direction perpendicular to a longitudinal direction of the body unit, and protrudes toward the outside of the body unit, and wherein the second end of the electrode unit is exposed to an outside of the esophageal wall through the through-portion (Fig. 7, element 110 and 112; col. 12: lines 1-13).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to dispose the electrode unit in a direction perpendicular to a longitudinal direction of the body unit, with the electrode unit protruding toward the outside of the body unit, and the second end of the electrode unit is exposed outside the esophageal wall, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Kilcoyne also teaches the transmitter can be placed outside of the body unit or in alternate positions (see col.12, lines 4-13) thereby providing added motivation for one having ordinary skill in the art when the invention was filed to arrange the electrode in the recited arrangement.
Additionally, it would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify Glukhovsky and Imran to incorporate to dispose the electrode unit in a direction perpendicular to a longitudinal direction of the body unit, with the electrode unit protruding toward the outside of the body unit, and the second end of the electrode unit is exposed outside the esophageal wall, since it has been held that rearranging parts of an invention involves only routine skill in the art. 

Glukhovsky does not teach the pH measuring device further comprising a sealing member sealing the through- portion in a state where the second end of the electrode unit is exposed to the outside of the body unit, wherein the sealing member is deposed on an outer end of the through-portion.
However, Kilcoyne teaches the pH measuring device further comprising a sealing member sealing the through- portion in a state where the second end of the electrode unit is exposed to the outside of the body unit, wherein the sealing member is deposed on an outer end of the through-portion (fig. 7; Examiner notes that the element being referred to as the sealing member does not have a corresponding reference number, so it is indicated by the arrow in the figure on the left below, with a figure on the right from the current application for comparison).

    PNG
    media_image1.png
    415
    192
    media_image1.png
    Greyscale

[AltContent: arrow]
    PNG
    media_image2.png
    431
    280
    media_image2.png
    Greyscale











It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify the device as taught by Glukhovsky, to incorporate the pH measuring device further comprising a sealing member sealing the through- portion in a state where the second end of the electrode unit is exposed to the outside of the body unit, wherein the sealing member is deposed on an outer end of the through-portion, as taught by Kilcoyne, since the modification would provide the predictable results keeping body fluids from contacting the electronic unit inside the body unit. 
Additionally, it would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify Glukhovsky and Imran to incorporate the pH measuring device further comprising a sealing member sealing the through- portion in a state where the second end of the electrode unit is exposed to the outside of the body unit, wherein the sealing member is deposed on an outer end of the through-portion, since the modification would provide the predictable results of keeping body fluids from contacting the electronic unit inside the body unit. 
Lastly, one having ordinary skill in the art would have had predictable success combining Glukhovsky, Imran, and Kilcoyne in a manner that arrives at the claimed invention since all references pertain to the same narrow field of endeavor, i.e. pH monitoring and placement of a monitor in relation to the esophagus.
Regarding claim 3, the modified Glukhovsky teaches a pH measuring device from claim 1, wherein the wireless data transmitter is electrically connected to the electrode unit (0005; 0016; Fig. 1A, elements 12A and 12B) and transmits the sensed pH measurement value to the reader (0017; Fig 1A, element 13).
Glukhovsky does not teach sensing pH by using a resonant circuit comprising an inductor and a capacitor. 
However, Imran teaches sensing pH by using a resonant circuit comprising an inductor and a capacitor (0086) to provide more convenient means of transporting data. 
It would have been obvious before the effective filing date of the claimed invention to substitute one method of wireless transmission for another as taught by Glukhovsky, with sensing pH by using a resonant circuit comprising an inductor and a capacitor taught by Imran, since the modification would provide the same results of wirelessly transmitted measurements. 
Regarding claim 4, the modified Glukhovsky teaches a pH measuring device from claim 1.
Glukhovsky does not teach that the body unit is formed of at least one material selected from the group consisting of ceramic, polymer, and plastic. 
However, Imran teaches that the body unit is formed of at least one material selected from the group consisting of ceramic, polymer, and plastic (0084) to allow the device to withstand body fluids. 
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify the device as taught by Glukhovsky, a body unit is formed of at least one material selected from the group consisting of ceramic, polymer, and plastic by Imran, since the modification would provide the predictable results of providing the device with the ability to withstand bodily fluids so that the exterior of the device does not erode. 
Regarding claim 5, the modified Glukhovsky teaches a pH measuring device from claim 1. 
Glukhovsky does not teach that the pH measuring device is further comprising a sealing member to seal the through-portion whereby the second end of the electrode unit is exposed to the outside. 
However, Imran teaches that the pH measuring device is further comprising a sealing member (111; 0085) to seal the through-portion whereby the second end of the electrode unit is exposed to the outside (Fig. 3A elements 116 and 117; 0088) to protect the circuitry inside the body unit from bodily fluids.
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify the device as taught by Glukhovsky, pH measuring device is further comprising a sealing member to seal the through-portion whereby the second end of the electrode unit is exposed to the outside by Imran, since the modification would provide the predictable results of protect the circuitry inside the body unit from bodily fluids.
Regarding claim 8, the modified Glukhovsky teaches a pH monitoring system, wherein the wireless data transmitter is electrically connected to the electrode unit (0005; 0016; Fig. 1A, elements 12A and 12B) and transmits the sensed pH measurement value to the outside (0017; Fig 1A, element 13).
Glukhovsky does not teach that the wireless communication unit further transmits the sensed pH measurement value to the outside through a resonant frequency by using a resonant circuit comprising an inductor and a capacitor. 
However, Imran teaches that the wireless communication unit further transmits the sensed pH measurement value to the outside through a resonant frequency by using a resonant circuit comprising an inductor and a capacitor (0086) to provide a more convenient means of transporting data.
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify the device as taught by Glukhovsky, the wireless communication unit further transmits the sensed pH measurement value to the outside through a resonant frequency by using a resonant circuit comprising an inductor and a capacitor by Imran, since the modification would provide the predictable results of providing a more convenient means of transporting data. 

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Glukhovsky, as applied above, and further in view of Pesantez (U.S. Patent Application Publication 2016/249840). 

Pesantez was applied in the previous office action.
Regarding claims 2 and 9, the modified Glukhovsky teaches the pH measuring of claims 1 and 7, wherein the reference electrode is a silver/silver chloride (Ag/AgCl) electrode (0016; Fig. 2B). 
Glukhovsky does not teach that the sensing electrode is formed of a metal oxide. 
However, Pesantez teaches the sensing electrode is formed of a at least one metal oxide selected from the group consisting of iridium/iridium oxide (Ir/IrOx), tin oxide (SnO2), platinum oxide (PtO2), titanium dioxide (TiO2), osmium dioxide (Os02), rhodium dioxide (RhO2), ruthenium oxide (RuO2), and tantalum pentoxide (Ta205) (0006) to enhance sensor capabilities of detecting pH.
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify the device as taught by Glukhovsky, with the sensing electrode being a metal oxide as taught by Pesantez, since the modification would provide the predictable results of enhancing sensor capabilities of detecting pH.  



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner 
should be directed to GRACE L ROZANSKI whose telephone number is (571)272-7067. The examiner can normally be reached M-F 8:30am-5pm, alt F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571)272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GRACE L ROZANSKI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/PUYA AGAHI/Primary Examiner, Art Unit 3791